Name: Commission Regulation (EEC) No 1290/83 of 25 May 1983 amending Regulation (EEC) No 1196/83 introducing a countervailing charge on tomatoes originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 5 . 83 Official Journal of the European Communities No L 1 37/ 1 7 COMMISSION REGULATION (EEC) No 1290/83 of 25 May 1983 amending Regulation (EEC) No 1196/83 introducing a countervailing charge on tomatoes originating in Spain Regulation is amended ; whereas, if these conditions are taken into consideration , the countervailing charge on the import of tomatoes originating in Spain must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 1196/83 (3) introduced a countervailing charge on tomatoes originating in Spain ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that HAS ADOPTED THIS REGULATION : Article 1 The amount ' 17,47 ECU' appearing in Article 1 of Regulation (EEC) No 1196/83 is replaced by the amount '26,72 ECU'. Article 2 This Regulation shall enter into force on 26 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2) OJ No L 190 , 1 . 7 . 1982, p . 7. (') OJ No L 129, 19 . 5 . 1983, p . 45 .